In a proceeding to settle the accounts of the exeeutors-trustees, appellants’ objection to the account as shown in Schedule C, section 2, was overruled, and the taxes on certain real property in the trust were ordered charged against principal and not against income. Decree of the Surrogate’s Court of Nassau county modified so as to provide that the objection be sustained and that the taxes on the real property owned by the decedent at the time of his death be charged against income. As so modified, the decree is unanimously affirmed, with costs, payable out of the estate, to all parties filing briefs. It does not appear from the will or from any circumstance in the case that there is a clear intention to deviate from the application of the general rule charging the expenses of real property in trust to income. Present •— Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.